Citation Nr: 0010481	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for muscle tension 
headaches.

3.  Entitlement to service connection for a tumor of the jaw.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder due to Agent Orange exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

6.  Entitlement to an increased rating for varicose veins, 
left leg, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 1996 and February 1998 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In the February 
1998 rating decision, the RO, inter alia, increased the 
rating assigned for the veteran's service-connected 
hemorrhoids from noncompensable to 10 percent, effective as 
of December 26, 1995, the date of receipt of his claim for a 
compensable evaluation for that disorder.

The issues of entitlement to service connection for a tumor 
of the jaw, and entitlement to increased ratings for left leg 
varicose veins and hemorrhoids, are the subject of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  PTSD is not shown.


2.  Muscle tension headaches were not present during active 
service.  The post-service manifestation of muscle tension 
headaches is not shown to be related to service, nor are such 
headaches shown to be related to inservice headaches deemed 
to be symptomatic of a psychophysiological reaction.

3.  Service connection for a skin disorder due to Agent 
Orange exposure was denied by the RO by means of a rating 
decision rendered in March 1994.  The veteran was notified of 
that decision, and of appellate rights and procedures, but 
did not perfect an appeal within the requisite period for 
such action.

4.  The evidence received subsequent to March 1994, with 
regard to the veteran's claim for service connection for a 
skin disorder due to Agent Orange exposure, is not new.

5.  Service connection for a nervous disorder was denied most 
recently by the RO, prior to the current adjudicatory 
proceedings, in a rating decision rendered in May 1980.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not perfect an appeal within 
the requisite period for such action.

6.  The evidence received since May 1980, with regard to the 
veteran's claim for service connection for an acquired 
psychiatric disorder, is not new.


CONCLUSIONS OF LAW

1.  A claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for muscle tension 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1999).


3.  The RO's March 1994 rating decision, wherein service 
connection for a skin disorder due to Agent Orange exposure 
was denied, is final.  38 U.S.C.A. § 7105 (West 1991).

4.  The evidence received subsequent to the RO's March 1994 
rating decision, wherein service connection for a skin 
disorder due to Agent Orange exposure was denied, does not 
serve to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.309(e), 3.156(a) (1999).

5.  The RO's May 1980 rating decision, wherein service 
connection for a nervous disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

6.  The evidence received subsequent to the RO's May 1980 
rating decision, wherein service connection for a nervous 
disorder was denied, does not serve to reopen the veteran's 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.309(e), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD and Muscle Tension Headaches

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not 

satisfied, the Board is obligated to find that a claim for 
service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

With regard to the veteran's claim for service connection for 
PTSD, it must be noted that the record is devoid of evidence 
indicating that this disorder has been diagnosed.  To the 
contrary, the report of a February 1996 VA psychiatric 
examination shows that a diagnosis of PTSD was specifically 
rejected by the examiner, who stated that he "did not find 
enough evidence during this examination to warrant a [PTSD] 
diagnosis."  Under Caluza, the absence of a current 
disability renders a claim implausible; that is, such a claim 
is not well grounded, inasmuch as service connection cannot 
be granted for a disorder that is not shown to currently 
exist.

With regard to the veteran's claim for service connection for 
muscle tension headaches, the Board acknowledges that the 
manifestation of such a disorder was noted on VA examination 
in February 1996.  However, the medical evidence dated prior 
to that date does not demonstrate that a disability 
characterized as muscle tension headaches had been 
identified.  In addition, it must be pointed out that 
headaches noted during service were considered at that time 
to be a manifestation of a psychophysiological reaction, as 
opposed to muscle tension headaches.

However, even if the Board were to assume, for the purpose of 
this discussion only, that the headaches noted in service 
were the same type of headaches identified in 1996, the Board 
would nonetheless conclude, based on application of the above 
legal and judicial standards, that the veteran's claim for 
service connection for muscle tension headaches was not well 
grounded.  It must be emphasized that, under Caluza, all 
three criteria must be met.  The record is devoid of clinical 
evidence indicating that there is the requisite nexus, or 
link, between the muscle tension headaches that are currently 
manifested and the veteran's active service.  The medical 
evidence does not show that the presence of muscle tension 
headaches 

as of February 1996 date is in any manner related to his 
active service.  See 38 C.F.R. § 3.303(d) (1999).  Likewise, 
the medical evidence does not show that the headaches 
manifested as of February 1996 are etiologically or 
pathologically related to those identified during service 
that had concluded almost 25 years previously.

In brief, the Board has found that PTSD is not currently, or 
has ever been, manifested.  The Board has also found that a 
nexus between muscle tension headaches that are currently 
shown and the veteran's service, to include inservice 
headaches, has not been demonstrated.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
either PTSD or muscle tension headaches could be granted, as 
is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claims for service connection for these disorders 
are not well grounded and are therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for 
PTSD and muscle tension headaches, at any time.


II. Whether New and Material Evidence Has Been Received to 
Reopen 
Claims for Service Connection for a Skin Rash Due to Agent 
Orange, 
and for an Acquired Psychiatric Disorder

The Court has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of 

the claim."  Evans, 9 Vet. App. at 284 (1996).  In addition, 
see Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), wherein 
the Court held that a three-step analysis is necessary, in 
that it must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

A.  Service Connection for a Skin Rash Due to Agent Orange 
Exposure

Service connection for a skin rash, specifically alleged as a 
residual of Agent Orange exposure, was first denied by the RO 
in a rating decision rendered in April 1984, following review 
of evidence that included both the veteran's service medical 
records, and post-service VA and private medical records.  
The RO determined that there was no evidence of any 
relationship between any Agent Orange exposure that the 
veteran may have incurred while serving in Vietnam and any 
current disability. The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
indicate disagreement therewith during the time period for 
such action.  

In March 1994, the RO again considered the veteran's claim 
for service connection for a skin disorder as a residual of 
Agent Orange exposure, pursuant to the revision of 
regulations pertaining to the awarding of service connection 
for certain such residuals.  The RO held that the condition 
claimed by the veteran was not one of the disorders for which 
service connection in such circumstances could be presumed, 
and that service connection on a presumptive basis for a skin 
disorder due to Agent Orange was denied.  The RO also noted 
that a "previous determination" that the claimed condition 
had not been incurred in or aggravated by service had been 
made because there was no evidence of treatment for this 
condition in service or within one year of service discharge.


The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated April 8, 
1994.  No response was received from him or on his behalf 
within the one-year time limit for such action.  The RO's 
March 1994 decision is accordingly final, and can only be 
reopened upon the receipt of new and material evidence.

The evidence that has been received since March 1994 includes 
both VA and private medical records, the latter of which date 
back to May 1980.  None of these records refer to treatment 
for a skin disorder, or reflect complaints thereof.  This 
evidence, as it pertains to the veteran's claim for service 
connection for a skin disorder as a residual of Agent Orange 
exposure, does not present new information, and accordingly 
cannot be considered to constitute new evidence.  It 
therefore does not serve to reopen the veteran's claim for 
service connection for a skin disorder due to Agent Orange 
exposure.  Concomitantly, in view of the fact that the 
veteran's claim has not been reopened, the question of 
whether this claim is well grounded is immaterial, and need 
not be addressed.

B.  Service Connection for an Acquired Psychiatric Disorder

Service connection for a disorder characterized as anxiety 
was first denied by the RO in a rating decision rendered in 
August 1972, following review of the veteran's service 
medical records and the report of a July 1972 VA examination.  
The RO, in denying the veteran's claim, determined that 
anxiety had not been shown on the last examination.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within the one-year period for such action.

In September 1976, the RO again denied service connection for 
a mental disorder, characterized at that time as a nervous 
condition, following review of evidence that included the 
reports of VA treatment and examinations.  The RO noted that 
these records revealed a diagnosis of adjustment reaction of 
adult life, which was a 

constitutional or developmental abnormality and not a 
disability for VA benefits purposes.  The veteran was 
notified of that determination, along with appellate rights 
and procedures, but again did not indicate disagreement 
within the time period for such action.

In December 1978, the veteran once again requested service 
connection for a mental disorder.  By means of a letter dated 
in January 1979, the RO advised him that service connection 
could not been granted for a nervous condition "because this 
disability is a developmental condition not aggravated by 
your military service."  Notwithstanding whether this letter 
is deemed to constitute a rating action for the purposes of 
finality, it must be pointed out that the record does not 
indicate that the veteran was at that time apprised of 
appellate rights and procedures.

The question of whether the January 1979 letter constitutes a 
final rating decision is immaterial, however, in that the RO 
subsequently addressed the matter in a rating action dated in 
May 1980.  In that rating decision, the RO again denied 
service connection for a mental disorder, characterized as 
nervousness, following review of evidence that included VA 
medical records dated in 1979 and 1980; the RO noted that 
service connection had previously been disallowed for 
"adjustment reaction adult life (sic)."  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated May 15, 1980, but did 
not indicate disagreement within the statutory time period 
therefor.

The RO's May 1980 rating decision is the most recent rating 
decision, prior to the current adjudication, in which the 
veteran's claim for service connection for a nervous disorder 
was addressed.  Since the veteran did not appeal that 
decision, it is final and can be reopened only upon the 
receipt by VA of evidence that is both new and material.

The evidence that has been received by VA since May 1980, 
with regard to the question of service connection for a 
mental disorder, currently characterized as a claim for 
service connection for an acquired psychiatric disorder, 
consists of various 

VA and private medical records that pertain to treatment 
accorded the veteran for problems other than mental health 
matters.  This evidence, clearly, does not constitute new 
evidence on the question of service connection for an 
acquired psychiatric disorder.  The evidence also includes 
the report of a February 1996 VA psychiatric examination 
indicating a diagnosis of "occupational problem."  It must be 
noted that a basis for prior RO denials of the veteran's 
claim was the fact that, in essence, an acquired psychiatric 
disorder had not been diagnosed.  The February 1996 
examination report likewise does not demonstrate that such a 
disorder had been identified, and as such cannot be deemed to 
present new information or constitute new evidence.

In brief, the evidence received by VA since the May 1980 
rating decision is not new, and does not serve to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The question of whether this claim is 
well grounded is accordingly immaterial, and need not be 
addressed.


ORDER

A claim for service connection for PTSD is not well grounded, 
and is accordingly denied.  

A claim for service connection for muscle tension headaches 
is not well grounded, and is accordingly denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin 
disorder due to Agent Orange exposure, and the benefits 
sought with regard to that claim remain denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and the benefits sought with regard to 
that claim remain denied.



REMAND

With regard to the veteran's claims for increased ratings for 
left leg varicose veins and hemorrhoids, the Board initially 
notes that these claims are well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

After a review of the record, the Board finds that additional 
development of these claims must be undertaken prior to 
further appellate consideration thereof.  In particular, the 
Board notes that the veteran has not been accorded VA 
examinations of these disabilities since February 1996.  The 
Board is of the opinion that reports of more contemporaneous 
examinations would be helpful in determining whether these 
disorders are more severe than as reflected by the disability 
ratings assigned therefor.  

In addition, the Board notes that the regulations whereby 
diseases of the heart, to include varicose veins, are 
evaluated for rating purposes were revised during the 
pendency of this appeal.  38 C.F.R. § 4.104, Diagnostic Code 
7120, revised as of January 12, 1998; see 62 FR 65219, Dec. 
11, 1997.  The RO should review the veteran's claim for an 
increased rating for left leg varicose veins under the more 
favorable criteria that have been in effect during the course 
of his claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Finally, with regard to the veteran's claim for service 
connection for a tumor of the jaw, the Board notes that this 
matter was first raised by the veteran in December 1978.  In 
January 1979, the RO advised him, by means of a letter, that 
his service medical records did not demonstrate that he had 
been accorded right jaw surgery, as he had alleged, and that 
it was necessary for him to submit medical evidence to 
support his claim.  This letter does not constitute an 
adjudication on the merits of his claim; it must also be 
pointed out that the record does not show that he was 
apprised of any appellate procedures at that time.


In February 1980, the veteran again claimed entitlement to 
service connection for right jaw surgery and residuals of a 
right jaw tumor.  In a May 1980 rating action, the RO 
identified "residuals surgery, right jaw" as an issue for 
adjudication; however, the rating action is otherwise devoid 
of references to any review of that claim.  Likewise, the 
letter sent by the RO to the veteran, apprising him of its 
May 1980 determinations, does not identify any jaw disability 
as the subject of adjudication.

The veteran again requested service connection for a right 
jaw tumor in February 1996.  The RO thereafter characterized 
the issue before it as one concerning whether new and 
material evidence had been received to reopen a claim that 
had previously been denied.  However, as is clear from the 
discussion herein, there has not been any prior adjudication 
of that claim, and that the issue should properly be 
characterized as one in which service connection is sought, 
rather than one for which for which new and material evidence 
is required.  The Board is accordingly of the opinion that 
the RO should review the complete evidentiary record 
regarding that issue prior to any further Board action, and 
that for the Board at this time to consider the veteran's 
claim for service connection for a tumor of the jaw would be 
prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In view of the foregoing, these claims are REMANDED for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment for left leg 
varicose veins and hemorrhoids since 
February 1997.

2.  Following receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records, if necessary, the RO 
should request that all health care 
providers identified 

by the veteran furnish legible copies of 
all medical records compiled pursuant to 
treatment accorded him for varicose veins 
and hemorrhoids since February 1997.

3.  Upon receipt of any or all such 
records, the RO should accord the veteran 
VA examinations of his left leg varicose 
veins and hemorrhoids, in order to 
ascertain the severity of each of those 
disorders.  All tests indicated are to be 
conducted at this time, and all findings, 
and the reasons and bases therefor, are 
to be set forth in a clear, logical and 
legible manner on the examination 
reports.  The veteran's claims folder is 
to be made available to the examiners, 
for their review and referral, prior to 
these examinations.

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination can result in adverse action 
with regard to a claim, to include the 
denial of that claim.  38 C.F.R. § 3.655 
(1999).

5.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
increased ratings for left leg varicose 
veins and hemorrhoids can now be granted.  
With regard to left leg varicose veins, 
the RO should review the veteran's claim 
under both the criteria that were in 
effect prior to January 12, 1998, and 
those criteria that took effect as of 
that date, and apply those criteria that 
are more favorable.  

At this time, the RO should also consider 
the veteran's claim for service 
connection for a tumor of the jaw.  In 
undertaking this review, the RO should 
consider all 

pertinent evidence of record, to include 
but not limited to the veteran's service 
medical records and the reports of all 
post-service medical treatment.

6.  If the decision remains in whole or 
in part adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and with a reasonable period of 
time within which to respond thereto.  If 
the RO's decision with regard to the 
veteran's claim for an increased rating 
for left leg varicose veins does not 
constitute a full grant of benefits 
sought, this SSOC should set forth the 
diagnostic criteria that became effective 
on January 12, 1998.  In addition, this 
SSOC should set forth all laws and 
regulations that are pertinent to the 
veteran's claim for service connection 
for a tumor of the jaw, in the event that 
this issue is not decided in the 
veteran's favor.

The case should then be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process matters.  No inferences 
as to the ultimate disposition of the veteran's claims for 
service connection for a tumor of the jaw, and for increased 
ratings for left leg varicose veins and hemorrhoids should be 
made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


- 16 -


